Citation Nr: 0217810	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-06 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-
operative residuals of an anterior cruciate ligament (ACL) 
repair of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals 
of a fractured nasal bone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from February 1985 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
appeal has been obtained.

2.  The veteran's post-operative residuals of an ACL 
repair of the right knee is manifested by limitation of 
motion with x-ray evidence of degenerative changes and 
pain on motion; any limitation of extension does not more 
nearly approximate limitation to 15 degrees than 
limitation to 10 degrees, and the limitation of flexion 
does not more nearly approximate limitation to 30 degrees 
than limitation to 45 degrees.

3.  The veteran's post-operative residuals of an ACL 
repair of the right knee are not shown to be productive of 
moderate subluxation or lateral instability.

4.  Residuals of a fractured nasal bone are not manifested 
by a 50-percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for post-
operative residuals of an ACL repair of the right knee, 
with x-ray evidence of degenerative changes and pain on 
motion, is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2002).  

2.  A compensable evaluation for residuals of a fractured 
nasal bone is not warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that the VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5103A; see Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Regulations implementing this law 
were also recently promulgated.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).

Among the changes in the law brought about by the VCAA is 
a heightened duty to assist the veteran in developing 
evidence in support of a claim.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, 
and affording the veteran a VA rating examination unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the veteran's claim.  See 
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (codified as 
amended at 38 C.F.R. § 3.102 (2002)).

The Board has reviewed the veteran's claims in light of 
the VCAA and concludes that the RO has complied with it.  
A substantial body of lay and medical evidence was 
developed with respect to the veteran's claims.  The RO's 
statement and supplemental statements of the case 
clarified what evidence would be required to establish an 
evaluation in excess of 10 percent for his residuals of an 
ACL repair of the right knee, and a compensable rating for 
residuals of a fractured nasal bone.  The veteran 
responded to the RO's communications with additional 
evidence and argument, curing (or rendering harmless) any 
earlier notification omissions that the RO may have made.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA 
O.G.C. Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) 
("if the appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board 
proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,620 (codified as amended at 38 C.F.R § 3.102 (2002)).  
This obligation was satisfied by the requested examination 
reports of record, the most recent one dated in April 
2000.  The Board is satisfied that all relevant facts have 
been properly and sufficiently developed and that the 
veteran will not be prejudiced by proceeding to a decision 
on the basis of the evidence currently of record.

II.  Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  Disability 
ratings are intended to compensate impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 1991).  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 
(2002); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2 
(2002), the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-
connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not 
adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of 
sufficient significance to warrant a specific discussion 
herein.

III.  Increased rating for the right knee

Historically, service connection was initially granted for 
post-operative residuals of an ACL repair of the right 
knee in an October 1993 RO rating decision.  The RO 
originally assigned a noncompensable rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In an August 
2001 decision, the RO assigned a 10 percent rating based 
on objective evidence of pain on motion, apparently 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, rather than added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 10 percent rating may be 
assigned for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups and a 20 percent rating may be assigned 
for degenerative arthritis with X-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 
percent evaluation if flexion is limited to 45 degrees, a 
20 percent evaluation if flexion is limited to 30 degrees 
or a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 
percent evaluation if extension is limited to 10 degrees, 
a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited 
to 20 degrees, a 40 percent evaluation if extension is 
limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In determining the degree of limitation of motion, 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, and/ or incoordination, and 
the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  The Board does recognize that 38 C.F.R. 
§§ 4.40 and 4.45 are relevant in determining whether there 
is lost range of motion.  With respect to 38 C.F.R. §§ 
4.40 and 4.45, VA's Office of General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003, which provides for 
the presence of arthritis due to trauma, and 5257 which 
provides for instability.  General Counsel stated that 
when a knee disorder is rated under Diagnostic Code 5257 
based upon instability of the knee, the veteran may also 
be entitled to a separate rating for arthritis if the 
veteran has limitation of motion which at least meets the 
criteria for a zero percent rating under Diagnostic Code 
5260 (flexion limited to 60 degrees or less) or Diagnostic 
Code 5261 (extension limited to 5 degrees or more).

Under Diagnostic Code 5257, a 10 percent rating is 
warranted for slight recurrent subluxation, or slight 
lateral instability.  A 20 percent rating is for 
application where there is moderate recurrent subluxation 
or instability.

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. § 
4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).

According to a May 2000 VA x-ray study, the examiner 
observed surgical screws in the distal femur and tibia 
without complication.  The examiner also described a small 
density on the lateral view just above the anterior aspect 
of the tibial plateau that appeared to be a loose body.  
While not explicit, in light of the veteran's medical 
history, the Board accepts this "loose body" in the right 
knee as evidence of degenerative joint disease.

According to a May 2000 VA physical examination report, 
the veteran complained of a painful and swollen right 
knee.  The veteran reported that he took pain relief 
medication, but denied any dislocation or subluxation.  He 
added that he was employed as a truck driver and his right 
knee had not prevented him from working during the last 
five years.  On physical examination, the VA examiner 
noted that the veteran had no apparent limp or discomfort.  
The right knee showed two scars, no edema, no swelling or 
evidence of dislocation and there was no pain or 
tenderness on palpation.  There was no apparent valgus or 
varus deformity and the Lachman test was negative.  The 
veteran was able to stand still on one leg at a time 
without instability.  His right knee had flexion to 110 
degrees and extension to zero degrees.  The examiner 
diagnosed the veteran with a history of trauma to the 
right knee, which resulted in an ACL tear.  The veteran is 
status post anterior cruciate ligament reconstruction in 
1990.

The Board has considered whether a higher evaluation is 
warranted for the right knee based on motion limitation.  
However, the competent medical evidence does not show 
limitation of motion that more nearly approximates the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation.  The examination evidence consistently 
shows flexion to greater than 60 degrees and extension 
limited to less than five degrees.  Moreover, the 
examination evidence indicates there is no evidence of 
fatigability, weakness, or incoordination indicative of 
further functional impairment in the form of additional 
motion limitation of the right knee.  Based on the above, 
no higher rating is warranted based on motion limitation 
of the right knee.

Governing regulations dictate that an emphasis be placed 
upon the limitation of activity imposed by each disability 
in reaching an overall rating.  See 38 C.F.R. § 4.1.  
Furthermore, the Board has a special obligation to provide 
a statement of reasons or bases pertaining to the 
provisions of 38 C.F.R. § 4.40 in rating cases involving 
pain.  In this case, the evidence shows that the veteran 
reports that he takes pain relief medication.  As noted 
above, according to a VA examiner in May 2000, the veteran 
had no apparent limp or discomfort.  The right knee had no 
edema, no swelling or evidence of dislocation, and there 
was no pain or tenderness on palpation.  The examiner 
observed that the veteran had no apparent limp or 
discomfort. 

Based upon these findings and the legal considerations 
outlined above, it is the opinion of the Board that the 
veteran's pain related to right knee arthritis is not of 
such significance as to be analogous to additional 
functional limitation of motion.  Therefore, a rating in 
excess of 10 percent for functional limitation due to pain 
under the provisions of Diagnostic Code 5003 (or 5010) is 
not warranted.  Thus, the Board holds that the functional 
right knee impairment caused by arthritis more nearly 
approximates a 10 percent disability rating under 
Diagnostic Codes 5003, 5260, 5261.

It is the judgment of the Board that a higher disability 
rating for functional limitation due to pain caused by 
right knee arthritis is not warranted in the absence of 
more severe symptomatology.

The Board further notes that the veteran does not manifest 
any right knee instability or subluxation so it does not 
warrant even a compensable evaluation under Diagnostic 
Code 5257.  Therefore, a separate rating in excess of 10 
percent is not warranted.  

Again, consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the 
veteran.  However, the Board finds no basis upon which to 
assign higher or additional disability evaluations for the 
veteran's right knee.

In arriving at the above determinations, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  As the preponderance of the evidence is against 
any further increase or separate rating assignment for the 
veteran's right knee that doctrine is not further 
applicable in the instant appeal. 

With respect to the veteran's contentions under 38 C.F.R. 
§§ 4.40 and 4.45, the Board has considered whether an 
increased evaluation could be assigned on the basis of 
functional loss due to subjective complaints of pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds, 
however, since Diagnostic Codes 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as 
interpreted in DeLuca, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Based on a review of the 
evidence of record, the Board finds that the preponderance 
of the evidence is against a rating in excess of 10 
percent for the veteran's right knee disability under 
Diagnostic Codes 5257, 5260, and 5261.

IV.  Increased rating for the residuals of a fractured 
nasal bone

Pursuant to regulation, a 10 percent rating is warranted 
for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6502.

Here, the most recent medical examination shows that the 
veteran reported that he has experienced increased 
difficulty breathing during the last several years.  The 
examiner noted that x-ray studies of the veteran's facial 
bones and sinuses showed no evidence of any acute or 
chronic sinus disease.  The veteran's nasal bones appeared 
intact on x-ray.  Physical examination revealed a slight 
hump on the dorsum of the left side of the nose.  The nose 
was not particularly twisted.  The interior of the nose 
revealed that the septum was essentially in midline.  
There was a small deviation of the septum posteriorly to 
the right of about 20 percent.  The turbinates were 
slightly enlarged.  There were no polyps or pus in the 
nose.  The inferior turbinates were slightly enlarged.  
The examiner's impression was that the veteran had slight 
external nasal deformity, very slight deviated nasal 
septum to the right, and slight hypertrophy of the 
inferior turbinated bilaterally.  The examiner 
specifically commented that he did not see any significant 
internal nasal deformity.  There was a slight external 
nasal deformity that could be from the injury.

While there is a slight deviation of the nasal septum to 
the right, the evidence does not show that this condition 
produces marked interference with breathing space or 50 
percent obstruction of both nasal passages.

These results and those of the prior examination in the 
Board's opinion are reflective of only slight symptoms and 
do not support the assignment of a compensable rating 
under either set of rating criteria under Diagnostic Code 
6502.

The medical evidence does not indicate the presence of 
complete obstruction of either nostril.

V.  Conclusion

The Board has considered the veteran's contentions of 
record, but finds that this favorable lay evidence is 
outweighed by the expert medical evidence discussed above.  
It is also important to note that where the determinative 
issue involves a medical opinion, competent medical 
evidence is required.  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As lay people untrained in the 
fields of medicine, the veteran is not considered a 
medical expert under the law.  Therefore, they are not 
competent to render medical opinions.  The Board had taken 
the veteran's complaints and descriptions of his right 
knee symptoms into account, but finds that his contention 
that increased severity of his post-operative residuals of 
an ACL repair of the right knee and his residuals of a 
fractured nose is warranted, is outweighed by the 
objective medical evidence, which shows that the criteria 
for higher rating than those currently assigned are not 
met.

The Board has also considered whether there is an issue 
presented in this case as to the possible assignment of a 
higher evaluation on an extra-schedular basis, under 
38 C.F.R. § 3.321(b)(1) (2002).  However, the basis for an 
extra-schedular evaluation for the service-connected post-
operative residuals of an ACL repair of the right knee 
and/or residuals of a fractured nose has not been shown.  
The record does not demonstrate periods of hospitalization 
or a marked interference with employment.  The veteran has 
reported that his post-operative residuals of an ACL 
repair of the right knee interfere with his ability to 
work.  According to the May 2000 VA examination report, 
the veteran reported that he had not missed work in the 
previous five years as a result of his right knee 
disorder.  The Board finds that this evidence does not 
reflect an unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The evidence of record does not persuasively 
show that the veteran missed work, or was hospitalized, as 
a result of his right knee disorder.  Diagnostic Codes 
5257, 5260, 5261.  

Because the preponderance of the evidence is against 
ratings in excess of those assigned for the post-operative 
residuals of a medial meniscectomy of the right knee and 
for residuals of a fractured nose, the benefit of the 
doubt doctrine is not for application in this regard.  
38 C.F.R. § 3.102 (2002).







(CONTINUED ON THE NEXT PAGE)



ORDER

Entitlement to an increased rating for post-operative 
residuals of an ACL repair of the right knee is denied.

Entitlement to an increased (compensable) rating for 
residuals of a fractured nose is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

